DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 8-14, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per Applicants argument that Lee’35 fails to teach or suggest the recited features “in case an upper boundary of the current block is a CTB boundary, a first reconstructed sample line adjacent to the current block is selected for configuring the reference sample used for the intra prediction”.
The Examiner respectfully disagrees and directs the Applicant to at least figs. 18-19B, abstract, [0011], [0102], [0160], [0165], [210], and [0244]. Lee’35 discloses in fig. 18, for a current block with an upper boundary to use reconstructed reference sample lines 0-3 for intra prediction see [0212], which reads upon the claimed limitation. In addition, Lee’35 discloses the current block can be a can be a coding tree block. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., (U.S. Pub. No. 2014/0226717 A1) in view of Seregin et al., (U.S. Pub. No. 2020/0068194 A1) and further in view of Koo et al., (U.S. Pub. No. 2018/0324418 A1).
As per claim 1, Lim teaches an image decoding method performed by an image decoding  apparatus ([0007] and fig. 3), the method comprising: deciding whether an intra prediction mode of a current block is identical to an intra prediction mode included in a first MPM (Most Probable Mode) list ([0108], fig. 7; the decoder may determine whether the identical MPM candidates as the prediction mode of the current lock exist among the plurality of MPM candidates constituting the MPM candidate list); determining the intra prediction mode of the current block using the intra prediction mode included in the first MPM list in case the intra prediction mode of the current block is determined to be identical to the intra prediction mode included in the first MPM list at the deciding step ([0109], fig. 7 el. S730; derive the intra prediction mode of the current block on the basis of the MPM candidate list and the intra prediction mode information); determining the intra prediction mode of the current block of the current using an intra prediction mode include in a MPM list for the current block in case the intra prediction mode of the current block is determined to be not identical to the intra prediction mode in the MPM first MPM list at the deciding step ([0109]; If the same MPM candidate as the prediction mode of the current block does not exist in the MPM candidate list, the decoder may derive 
However, Seregin teaches encoding the intra prediction mode of the current bock using an intra prediction mode included in a second MPM list (see fig. 9 el. 130-132 and [0132]; if the video coder codes a second flag indicating an actual intra prediction mode used to code the block is included in the second MPM candidate list (130 Yes)) and generate a second MPM list fig. 9).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Seregin with Lim for the benefit of providing improved coding performance.
Lim (modified by Seregin) does not explicitly disclose wherein the MPM list configured based on an intra prediction mode of a left block adjacent to the current block and an intra prediction mode of upper block adjacent to the current block.
However, Koo teaches the known concept of wherein the MPM list configured based on an intra prediction mode of a left block adjacent to the current block and an intra prediction mode of upper block adjacent to the current block ([0142-0143]), wherein the additional MPM candidate is derived based on a minimum value and a maximum value of a mode value of the intra prediction mode of the a  mode value of the intra prediction mode of the upper block ([0144], [0146-0147], and fig. 7; for a neighboring block, determining a third MPM based on the intra prediction mode value of the left block and upper block when the prediction value are not equal as well as when the prediction mode of the left block is smaller than 2 and when the prediction mode value is greater than 2).  Therefore, substituting the teachings of Koo where the known concept of determining a third (additional MPM) for a neighboring block with Lim (modified by Seregin) where disclosed a second MPM list, now discloses for the second MPM list, to determine for a neighboring block (additional MPM candidate) a third MPM based on the values of the intra prediction mode for the left and upper blocks, which reads upon the claimed limitation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Koo with Lim (modified by Seregin) for the  more accurate the prediction mode of a neighbor block is, the more accurate the prediction mode of a current block may be predicted. Therefore, it is necessary to improve the prediction mode of a neighbor block, [0005].
As per claim 2 Lim (modified by Seregin and Koo) as a whole teaches everything as claimed above, see claim 1. Lim does not explicitly disclose wherein the first MPM list and the second MPM list comprise at least one intra prediction mode, respectively.
However, Seregin teaches wherein the first MPM list and the second MPM list comprises at least one intra prediction mode, respectively ([0054], [0087]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Seregin with Lim (modified by Lee’43) for the benefit of providing improved coding performance.
As per claim 3, Lim (modified by Seregin and Koo) as a whole teaches everything as claimed above, see claim 2. Lee does not explicitly disclose wherein the intra prediction mode included in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Seregin with Lim (modified by Lee’43) for the benefit of providing improved coding performance.
As per claim 4, Lim (modified by Seregin and Koo) as a whole teaches everything as claimed above, see claim 1. In addition, Lim teaches wherein the deciding step is performed based on flag information signaled for the current block ([01011; "... intra prediction mode of the current block exists among the plurality of MPM candidates constituting the MPM candidate list, and may be denoted by prevjntrajuma _pred_flag for example).
As per claim 11, Lim teaches an image encoding method performed by an image encoding apparatus, the method comprising: determining an intra prediction mode of a current block ([0078] and fig. 2 el. 220); performing intra prediction for the current block based on the determined intra prediction mode of the current block ([00781; perform a prediction on the prediction on the basis of the determined intra prediction); deciding whether the intra prediction mode of the current block is identical to an intra prediction mode included in a first MPM list ([0101]; MPM flag may correspond to a flag indicating whether the identical MPM candidate as the intra prediction mode of the current block exists among the plurality of MPM candidates constituting the MPM candidate list); encoding information representing that the intra prediction mode of the current block is identical to the intra prediction mode included in the first MPM list in case the intra prediction mode of the current block is determined to be determined to be identical to the intra prediction mode included in the first MPM list at the decoding step ([0101]; ..prev_intra_luma _pred_flag for example. The generated MPM flag information may be encoded by an entropy encoder); encoding the intra prediction mode of the 
Although, Lim teaches determining the intra mode in the case the current block is determined to be not identical to the intra prediction mode ([0103]), and the MPM list is configured based on an intra prediction mode of a left block adjacent to the current block and an intra prediction mode of an upper adjacent block (fig. 8 and [0111-0112]), Lim does not explicitly disclose determining using an intra prediction mode included in a second MPM list for the current block, wherein the second MPM list configured based on an intra prediction mode of a left block adjacent to the current block and an intra prediction mode of upper block adjacent to the current block, wherein the second MPM list comprises an additional MPM candidate other than both the intra prediction mode of the left block and the intra prediction mode of the upper block, and wherein the additional MPM candidate is derived based on a minimum value and a maximum value of a mode value of the intra prediction mode of he left block and a mode value of the intra prediction mode of the upper block. 
However, Seregin teaches encoding the intra prediction mode of the current bock using an intra prediction mode included in a second MPM list (see fig. 9 el. 130-132 and [0132]; if the video coder codes a second flag indicating an actual intra prediction mode used to code the block is included in the second MPM candidate list (130 Yes)); and generate a second MPM list fig. 9).

Lim (modified by Seregin) does not explicitly disclose wherein the MPM list configured based on an intra prediction mode of a left block adjacent to the current block and an intra prediction mode of upper block adjacent to the current block.
However, Koo teaches the known concept of wherein the MPM list configured based on an intra prediction mode of a left block adjacent to the current block and an intra prediction mode of upper block adjacent to the current block ([0142-0143]), wherein the additional MPM candidate is derived based on a minimum value and a maximum value of a mode value of the intra prediction mode of the left block and a  mode value of the intra prediction mode of the upper block ([0144], [0146-0147], and fig. 7; for a neighboring block, determining a third MPM based on the intra prediction mode value of the left block and upper block when the prediction value are not equal as well as when the prediction mode of the left block is smaller than 2 and when the prediction mode value is greater than 2).  Therefore, substituting the teachings of Koo where the known concept of determining a third (additional MPM) for a neighboring block with Lim (modified by Seregin) where disclosed a second MPM list, now discloses for the second MPM list, to determine for a neighboring block (additional MPM candidate) a third MPM based on the values of the intra prediction mode for the left and upper blocks, which reads upon the claimed limitation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Koo with Lim (modified by Seregin) for the  more accurate the prediction mode of a neighbor block is, the more accurate the prediction mode of a current block may be predicted. Therefore, it is necessary to improve the prediction mode of a neighbor block, [0005].
As per claim 12, Lim (modified by Seregin and Koo) as a whole teaches everything as claimed above, see claim 1. Lim does not explicitly disclose wherein the first MPM list and the second MPM list comprises at least one intra prediction mode, respectively.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Seregin with Lim (modified by Koo) for the benefit of providing improved coding performance.
As per claim 13, Lim (modified by Seregin and Koo) as a whole teaches everything as claimed above, see claim 1L Lee does not explicitly disclose wherein the intra prediction mode included in the first MPM list is not duplicated with the intra prediction mode included in the second MPM list (fig. 9 el. 124-130 and [0131]; the video decoder may generate the second MPM candidate list such that all modes in the second candidate list are distinct from all modes in the first candidate list).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Seregin with Lim (modified by Koo) for the benefit of providing improved coding performance.
As per claim 14, Lim (modified by Seregin and Koo) as a whole teaches everything as claimed above, see claim 11. In addition, Lim teaches wherein the information representing the intra prediction mode of the current block is identical to the intra prediction mode in the first MPM list is flag information encoded for the current block ([0101]; prevjntrajuma _pred_flag for example. The generated MPM flag information may be encoded by an entropy encoder).
As per claim 20, which is the corresponding non-transitory computer readable medium recording medium storing a bitstream that is generated by an image encoding method of the claimed image encoding method as recited in claim 11, thus the rejection and analysis made for claim 20 also applies to claim 20.

Claims 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., (U.S. Pub. No. 2014/026717 A1) in view of Seregin et al., (U.S. Pub. No. 2020/0068194) in view of Koo et al., (U.S. Pub. No. 2018/0324418 A1) and further in view of Lee et al., (U.S. Pub. No. 2015/0036743; herein referenced as Lee’743). 
As per claim 8, Lim (modified by Seregin and Lee’43) as a whole teaches everything as claimed above, see claim 5. Although, Lim (modified by Seregin) discloses the second MPM list contains MPM candidates of the intra prediction mode of the left block and the intra prediction mode of the upper block (see claim 5), Lim does not explicitly disclose wherein the second MPM list comprises an additional MPM candidate other than both the intra prediction mode of the left block and the intra prediction mode of the upper block, and the additional MPM candidate comprises a vertical mode and a horizontal mode.
However, Koo teaches wherein the additional MPM candidate other than both the intra prediction mode of the left and the intra prediction mode of the upper block, and the MPM candidate comprises a vertical mode ([0144], [0146]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Koo with Lim (modified by Seregin) for the  more accurate the prediction mode of a neighbor block is, the more accurate the prediction mode of a current block may be predicted. Therefore, it is necessary to improve the prediction mode of a neighbor block, [0005].
Lim (modified by Seregin and Koo) does not explicitly disclose  the additional MPM candidate comprises a horizontal mode ([0112], [0130]; the MPM candidate modes for the encoding target block 400 consist of three candidate modes, with MPM candidate modes 1, 2, 3 having a horizontal mode, VER-8 mode, and a vertical mode, respectively.

As per claim 17, Lim (modified by Seregin and Koo) as a whole teaches everything as claimed above, see claim 11. Although, Lim (modified by Seregin) discloses the second MPM list contains MPM candidates of the intra prediction mode of the left block and the intra prediction mode of the upper block (see claim 15), Lim does not explicitly disclose wherein the second MPM list comprises an additional MPM candidate other than both the intra prediction mode of the left block and the intra prediction mode of the upper block, and the additional MPM candidate comprises a vertical mode and a horizontal mode.
However, Koo teaches wherein the additional MPM candidate other than both the intra prediction mode of the left and the intra prediction mode of the upper block, and the MPM candidate comprises a vertical mode ([0144], [0146]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Koo with Lim (modified by Seregin) for the  more accurate the prediction mode of a neighbor block is, the more accurate the prediction mode of a current block may be predicted. Therefore, it is necessary to improve the prediction mode of a neighbor block, [0005].
Lim (modified by Seregin and Koo) does not explicitly disclose  the additional MPM candidate comprises a horizontal mode ([0112], [0130]; the MPM candidate modes for the encoding target block 400 consist of three candidate modes, with MPM candidate modes 1, 2, 3 having a horizontal mode, VER-8 mode, and a vertical mode, respectively.
.

Claims 9-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., (U.S. Pub. No. 2014/0226717 A1) and further in view of Seregin et al., (U.S. Pub. No. 2020/0068194 A1) in view of Koo et al., (U.S. Pub. No. 2018/0324418 A1) and further in view of Lee et al., (U.S. Pub. No. 2019/0238835 A1; herein reference as Lee’35).
As per claim 9, Lim (modified by Seregin and Koo) as a whole teaches everything as claimed above, see claim 1. Lim does not explicitly disclose wherein a reference sample used in the intra prediction is configured using a sample included in a reconstructed sample line selected from a plurality of reconstructed sample lines neighboring the current block, and in case an upper boundary of the current block is a CTB (coding tree block) boundary of a current CTB comprising the current block , a first reconstructed sample line adjacent to the current block is selected for configuring the reference sample used for the intra prediction.
However, Lee'35 teaches wherein a reference sample used in the intra prediction is configured using a sample included in a reconstructed sample line selected from a plurality of reconstructed sample lines neighboring the current block (figs. 18-19B, abstract, [0011], [0160], [0165], [0244]); and in case an upper boundary of the current block is a CTB  (coding tree block) boundary of a current CTB comprising the current block ([0102],[0160], [0210] and fig. 18), a first reconstructed sample line adjacent to the current block is selected for configuring the reference sample used for the intra prediction (0102],[0160], [0210] and fig. 18)

As per claim 10, Lim (modified by Seregin, Koo and Lee'35) as a whole teaches everything as claimed above, see claim 9. Lim does not explicitly disclose wherein in case the reference samples used for the intra prediction is included in the first reconstructed sample line adjacent to the current block among the plurality of reconstructed sample lines neighboring the current block, a filtering for the reference sample is performed , and in case the reference sample line other than the first reconstructed sample line adjacent to the current block among the plurality of reconstructed sample lines neighboring the current block, a filtering for the reference sample is not performed.
However, Lee'35 teaches wherein in case the reference samples used for the intra prediction is included in the first reconstructed sample line adjacent to the current block among the plurality of reconstructed sample lines neighboring the current block, a filtering for the reference sample is performed (abstract, [0011], [0270-0271], [0279] and fig. 18); and in case the reference sample line other than the first reconstructed sample line adjacent to the current block among the plurality of reconstructed sample lines neighboring the current block, a filtering for the reference sample is not performed (abstract, [0011], [0270-0272]; selectively performing reference sample smoothing on reference lines).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee'35 with Lim (modified by Seregin and Koo) for the benefit of providing improved intra prediction and image quality.
As per claim 18, Lim (modified by Seregin and Koo) as a whole teaches everything as claimed above, see claim 11, wherein a reference sample used in the intra prediction is configured using a sample included in a reconstructed sample line selected from a plurality of reconstructed sample lines (coding tree block) boundary of a current CTB comprising the current block, a first reconstructed sample line adjacent to the current block is selected for configuring the reference sample used for the intra prediction.
However, Lee'35 teaches wherein a reference sample used in the intra prediction is configured using a sample included in a reconstructed sample line selected from a plurality of reconstructed sample lines neighboring the current block (figs. 18-19B, abstract, [0011], [0160], [0165], [0244]); and in case an upper boundary of the current block is a CTB (coding tree block) boundary of a current CTB comprising the current block ([0102],[0160], [0210] and fig. 18), a first reconstructed sample line adjacent to the current block is selected for configuring the reference sample used for the intra prediction (0102],[0160], [0210] and fig. 18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee'35 with Lim (modified by Seregin and Koo) for the benefit of providing improved intra prediction and image quality.
As per claim 19, Lim (modified by Seregin and Koo) as a whole teaches everything as claimed above, see claim 18. Lim does not explicitly disclose wherein in case the reference samples used for the intra prediction is included in the first reconstructed sample line adjacent to the current block among the plurality of reconstructed sample lines neighboring the current block, a filtering for the reference sample is performed , and in case the reference sample line other than the first reconstructed sample line adjacent to the current block among the plurality of reconstructed sample lines neighboring the current block, a filtering for the reference sample is not performed.
However, Lee'35 teaches wherein in case the reference samples used for the intra prediction is included in the first reconstructed sample line adjacent to the current block among the plurality of reconstructed sample lines neighboring the current block, a filtering for the reference sample 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee'35 with Lim (modified by Seregin and Koo) for the benefit of providing improved intra prediction and image quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JESSICA M PRINCE/Primary Examiner, Art Unit 2486